          Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE



Michael David Bailey

     v.                                         Case No. 20-cv-540-JL

Warden, Federal Correctional
Institution, Berlin, New Hampshire



                         REPORT AND RECOMMENDATION

     The Respondent, the Warden of the Federal Correctional

Institution, Berlin, New Hampshire (“FCI Berlin”) has moved to

dismiss (Doc. No. 7) Michael David Bailey’s petition for writ of

habeas corpus (Doc. No. 1) on the grounds that Bailey has

improperly sought habeas relief in this district court under 28

U.S.C. § 2241, rather than with the court that tried and

convicted him under § 2255.        In his petition, Bailey argues that

he should be resentenced without an “armed career criminal”

enhancement in light of the Supreme Court’s decision in Johnson

v. United States, 576 U.S. 591 (2015).          Bailey assets that,

under § 2255’s savings clause (§ 2255(e)), he can raise such

arguments in a § 2241 petition because § 2255’s one-year statute

of limitations purportedly bars him from seeking relief through

a § 2255 motion.      The Warden, in turn, contends that Bailey

cannot avail himself of the savings clause because § 2255

provides an adequate and effective remedy to test the legality

of Bailey’s detention under Johnson and because the savings


                                       1
          Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 2 of 13




clause does not allow a federal prisoner like Bailey to

collaterally attack his conviction in a § 2241 petition merely

because § 2255’s statute-of-limitations period has lapsed.

     The district judge should grant the Warden’s motion and

dismiss the petition for lack of subject matter jurisdiction

without prejudice to Bailey’s ability to refile a § 2255 motion

in the District of Montana.

                                  Background
     On January 22, 2014, Bailey pled guilty in the District of

Montana to being a felon in knowing possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(e).            See United

States v. Bailey, No. 1:13-cr-062-DWM (D. Mont.).            On that day,

the trial court sentenced Bailey to 180 months of imprisonment.

See id.     This sentence included an enhancement for being an

“armed career criminal” due to Bailey’s previous convictions on

three qualifying felonies, including at least one “violent

felony,” defined as such under the so-called “residual clause”

of the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B).

Bailey did not file a direct appeal and has never filed a motion

to set aside or correct his sentence under § 2255.

     After this sentencing, Bailey was incarcerated in a Montana

state prison facility to serve a sentence for a state probation

violation that ran concurrently with his federal sentence.




                                       2
          Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 3 of 13




According to Bailey, he had no access to a federal law library

or case law while in the Montana state prison.

        In January 2018, Bailey completed his Montana probation

violation sentence and was transferred to the Federal

Correctional Institution, Sheridan, Oregon (“FCI Sheridan”).

Bailey asserts that while at FCI Sheridan, he first learned of

the Supreme Court’s decision in Johnson after discussing his

sentence with other prisoners, and then discussed the

applicability of Johnson to his sentence with the attorney who

represented him in the District of Montana.           Bailey’s attorney

allegedly informed Bailey, that although Johnson applied to

Bailey’s sentence, “and that [Bailey’s attorney] had used it for

other clients, . . . he had ‘forgotten’ about Bailey because he

was in Montana [state] custody at the time.”            Pet. (Doc. No. 1)

at 3.    Bailey’s attorney also allegedly told him that a § 2255

motion would be untimely under § 2255’s one-year limitations

period, but did not discuss the possibility of filing a § 2241

petition under § 2255’s savings clause.

        Bailey filed the instant petition in May 2020, while he was

incarcerated at FCI Berlin.

                         Applicable legal standard

Rule 12(b)(1): Lack of subject matter jurisdiction

        “Federal courts are courts of limited jurisdiction.              They

possess only that power authorized by Constitution and statute.”



                                       3
       Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 4 of 13




United States v. Coloian, 480 F.3d 47, 50 (1st Cir. 2007)

(quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994)) (formatting altered).       “Without jurisdiction

the court cannot proceed at all in any cause.”         Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 94 (1998).          “If the

court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”          Fed. R. Civ.

P. 12(h)(3).

     The Federal Rules of Civil Procedure apply to habeas corpus

actions brought under 28 U.S.C. § 2241, 2254, and 2255.           See

Fed. R. Civ. P. 81(a)(4); Rules 1(b) and 12 of the Rules

Governing § 2254 Cases (“§ 2254 Rules”).        This includes Rule

12(b)(1), which governs the Warden’s motion to dismiss Bailey’s

petition for lack of subject matter jurisdiction.         See Fed. R.

Civ. P. 12(b)(1).   Under Rule 12(b)(1), the burden to prove

jurisdiction rests with the petitioner.        See Acosta-Ramirez v.

Banco Popular de Puerto Rico, 712 F.3d 14, 20 (1st Cir. 2013).

“The pleading standard for satisfying the factual predicates for

proving jurisdiction is the same as applies under Rule 12(b)(6)—

that is, the plaintiff[ ],” or here, the petitioner, “must

‘state a claim to relief that is plausible on its face.’”             Labor

Relations Div. of Constr. Indus. of Mass., Inc. v. Healey, 844

F.3d 318, 326-27 (1st Cir. 2016) (internal citation omitted).

In considering a Rule 12(b)(1) motion, the court “must credit




                                    4
         Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 5 of 13




the [petitioner’s] well-pled factual allegations” as true and

“draw all reasonable inferences in the [his or her] favor.”

Merlonghi v. United States, 620 F.3d 50, 54 (1st Cir. 2010).

“[A]n order granting a motion to dismiss” under Rule 12(b)(1)

“is appropriate only when the facts adumbrated in the

[petition], taken at face value, fail to bring the case within

the court’s subject-matter jurisdiction.”          Gordo-Gonzalez v.

United States, 873 F.3d 32, 35 (1st Cir. 2017).

28 U.S.C. § 2255(e): Savings clause

     Generally, challenges to a federal conviction or sentence

must be brought under 28 U.S.C. § 2255 in the district where the

petitioner was sentenced.       See 28 U.S.C. § 2255(a); Edwards v.

Warden, FCI Berlin, No. 19-CV-1271-JD, 2020 U.S. Dist. LEXIS

83394, at *2, 2020 WL 2404886, at *1 (D.N.H. May 12, 2020);

Concepcion v. Hazlewood, No. 18-cv-900-LM, 2019 U.S. Dist. LEXIS

14749, at *5, 2019 WL 376389, at *2 (D.N.H. Jan. 9, 2019), R&R

approved sub nom., Concepcion v. FCI Berlin, Warden, No. 18-cv-

900-LM, 2019 U.S. Dist. LEXIS 14534, at *1, 2019 WL 369282, at

*1 (D.N.H. Jan. 30, 2019), aff’d, No. 19-1162 (1st Cir. Aug. 29,

2019).   Section 2255(e), known as the “savings clause,”

preserves a limited role for the court in the district of a

federal prisoner’s incarceration to consider a petition under 28

U.S.C. § 2241 challenging the legality of a detention.            See

United States v. Barrett, 178 F.3d 34, 49 (1st Cir. 1999).              The



                                      5
       Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 6 of 13




court in the district where a federal prisoner is incarcerated

may consider such a § 2241 petition only if the prisoner can

show that “the remedy by motion [under § 2255] is inadequate or

ineffective to test the legality of his [or her] detention.”           28

U.S.C. § 2255(e).

     Though the First Circuit Court of Appeals has not provided

examples of all circumstances where savings clause jurisdiction

might arise, it has made clear that § 2255’s “adequacy and

effectiveness must be judged ex ante.”        Trenkler v. United

States, 536 F.3d 85, 99 (1st Cir. 2008).        “Accordingly, post-

conviction relief can be termed ‘inadequate’ or ‘ineffective’

only when, in a particular case, the configuration of section

2255 is such as to deny a convicted defendant any opportunity

for judicial rectification.”      Id. (internal quotation marks

omitted) (emphasis in original).        “Such circumstances exist if

the petitioner makes a credible allegation of actual innocence

or, based on a new statutory interpretation by the Supreme

Court, the petitioner is no longer guilty of the crime of

conviction.”   Edwards, 2020 U.S. Dist. LEXIS 83394, at *2, 2020

WL 2404886, at *1; see Trenkler, 536 F.3d at 99; Sustache-Rivera

v. United States, 221 F.3d 8, 16 (1st Cir. 2000); Concepcion,

2019 U.S. Dist. LEXIS 14749, at *5, 2019 WL 376389, at *3.




                                    6
       Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 7 of 13




                                Analysis

     The Warden contends that this court lacks jurisdiction to

consider Bailey’s § 2241 petition because § 2255 provides an

adequate and effective remedy, and is thus the sole means for

Bailey to challenge the legality of his sentence.         Bailey,

relying on two cases from the Ninth Circuit Court of Appeals,

maintains that a “§ 2241 petition is the correct petition”

because § 2255’s one-year limitations period purportedly renders

§ 2255 ineffective and inadequate to test the legality of his

detention.   See Bailey’s Obj. (Doc. No. 8) at 1 (citing Marrero

v. Ives, 682 F.3d 1190, 1193 (9th Cir. 2012); Lorentsen v. Hood,

223 F.3d 950, 954 (9th Cir. 2000)).        To the extent the court

disagrees, Bailey requests, in the alternative, that the court

recharacterize his § 2241 petition as a § 2255 motion and

transfer it to the District of Montana, which would have

jurisdiction to consider a § 2255 motion.        As discussed below,

the district judge should grant the Warden’s motion to dismiss

without prejudice to Bailey’s ability to refile a § 2255 motion

in the District of Montana, and deny Bailey’s request to

recharacterize and transfer his motion.

     As an initial matter, both Bailey and the Warden agree that

the claim embodied in Bailey’s instant petition is one normally

cognizable in a § 2255 proceeding.       In the petition, Bailey — a

federal prisoner still in custody — challenges his 180-month

sentence based on Supreme Court precedent unavailable at the


                                    7
       Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 8 of 13




time of his sentence in 2014, which Bailey argues would have

rendered him ineligible for an enhanced sentence as an “armed

career criminal” had he been sentenced after the precedent

(Johnson) was published.     In substance, his claim constitutes a

collateral attack on the legality of his sentence based on a new

rule of constitutional law.     Such claims generally fall within

the exclusive heartland of § 2255, see Nipper v. Warden, FCC

Coleman-Medium, 688 F. App’x 851 (11th Cir. 2017), and thus must

be filed within the one-year limitations period for § 2255

claims, see 28 U.S.C. § 2255(f), in this context, one year from

the Supreme Court’s 2015 decision in Johnson.

     Bailey nevertheless contends that, under § 2255’s savings

clause, he can collaterally attack the legality of his sentence

through a recently filed § 2241 petition because he (1) “is

prohibited” by § 2255’s one-year statute of limitations “from

having his [§] 2255 motion considered,” and (2) is actually

innocent of being an “armed career criminal.”         See Pet. (Doc.

No. 1) at 3.   Neither argument affords him access to § 2255’s

savings clause.

     Federal prisoners may use § 2241 to challenge the legality

of their detentions, as opposed to the execution thereof, only

if relief under § 2255 is “inadequate or ineffective.”          28

U.S.C. § 2255(e).   The First Circuit Court of Appeals has made

clear that § 2255’s “adequacy and effectiveness must be judged




                                    8
       Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 9 of 13




ex ante.”   Trenkler, 536 F.3d at 99 (1st Cir. 2008).

“Accordingly, post-conviction relief can be termed ‘inadequate’

or ‘ineffective’ only when, in a particular case, the

configuration of section 2255 is such ‘as to deny a convicted

defendant any opportunity for judicial rectification.’”           Id.

(internal citation omitted) (emphasis in original).

     “The mere inability to satisfy” § 2255’s statute-of-

limitations requirement, however, does not render relief by

§ 2255 inadequate or ineffective and thus “afford access to the

savings clause.”   See Trenkler, 536 F.3d at 99 (internal

citation omitted).    Where “a prisoner had an opportunity to

present his claims properly” in a § 2255 motion, “but failed to

do so, any ‘ineffectiveness’ of his current § 2255 [motion] is

due to him and not to § 2255.”      See Barrett, 178 F.3d at 53

(applying § 2255’s procedural provisions in the context of a

successive § 2255 motion); see also United States v. Logan, 22

F. Supp. 2d 691, 694 (W.D. Mich. 1998) (“The Court concludes

that any ‘ineffectiveness’ in this matter is attributable not to

§ 2255, but to Petitioner, for failure to file within [the

limitations] period.”).     This includes claims that a federal

prisoner could have brought, but did not bring, within § 2255’s

one-year limitations period.      See Trenkler, 536 F.3d at 99.         “To

rule otherwise would reduce” the procedural requirements in




                                    9
         Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 10 of 13




§ 2255, including its statute of limitations, to “‘a meaningless

gesture.’”     Id. (quoting Barrett, 178 F.3d at 50).

     Bailey’s argument of “actual innocence,” based on Ninth

Circuit precedent, is similarly unavailing, as his cited

authority holds that a petitioner cannot bring “purely legal”

arguments of innocence under the guise of a § 2241 petition.               In

Marrero v. Ives, for example, the Court held that a federal

prisoner who had previously filed multiple § 2255 motions was

not entitled to file a § 2241 petition under § 2255’s savings

clause to challenge legality of his 2001 sentence as a career

offender.    682 F.3d at 1192–93.       The prisoner argued that § 2241

applied because he was “actually innocent” of being a career

offender under the 2007 amendments to the Sentencing Guidelines.

Id. at 1193.     The Court held, however, that actual innocence

meant “factual innocence, not mere legal insufficiency.”             Id.

As such, the petitioner’s “purely legal argument that he was

wrongly classified as a career offender under the Sentencing

Guidelines was not cognizable as a claim of actual innocence

under” § 2255’s savings clause.         Id. at 1195.    Likewise, in

Lorentsen v. Hood, the Court held that a prisoner could not

collaterally attack his sentence in a § 2241 petition because it

was “clear” that he was not “actually innocent” of the crime at

issue.    223 F.3d at 953-54.




                                      10
       Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 11 of 13




      In neither Marrero nor Lorentsen did the Ninth Circuit

Court of Appeals consider the issue presented by Bailey’s

instant petition, that is, whether a prisoner’s inability to

satisfy § 2255’s statute of limitations renders § 2255

inadequate or ineffective.      Additionally, neither case supports

Bailey’s claim of actual innocence.        To the contrary, under

these cases, Bailey’s “purely legal” claim that he was wrongly

classified as an armed career criminal does not constitute a

claim of actual innocence for purposes of accessing § 2255’s

savings clause.    See Marrero, 682 F.3d at 1193; cf. Barrett, 178

F.3d at 57 (“A claim of actual innocence — defined as factual

innocence, not mere legal insufficiency — will have a mechanism

for review.”).    As such, Bailey has not shown that his pre-

Johnson sentence as an armed career criminal constitutes a

miscarriage of justice that affords him access to § 2255’s

savings clause.

      Finally, Bailey “fears” that if his § 2241 petition is

rejected, any § 2255 motion he might submit in the District of

Montana would be denied as untimely, leaving him no recourse for

his allegedly unlawful sentence.         Bailey’s Obj. (Doc. no. 6) at

3.   As discussed above, the fact that a court may deem a § 2255

motion untimely, standing alone, does not suffice to show that

§ 2255 fails to provide an adequate and effective remedy.              See

also Trenkler, 536 F.3d at 99.




                                    11
      Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 12 of 13




     Further, as noted by the Warden in his motion to dismiss,

Bailey may still be able to file a timely § 2255 motion in the

District of Montana.    In his instant petition, Bailey

specifically argues that the doctrine of equitable tolling

applies to his circumstances.     While this court makes no comment

on the merits of Bailey’s equitable tolling argument, if his

assertions are true, the doctrine could extend § 2255’s

limitations period such that he could timely file a § 2255

motion in the District of Montana, asserting claims that Johnson

applies retroactively to his purportedly unlawful sentence.

     Bailey has not shown that the remedy by motion under § 2255

is ineffective or inadequate to test the legality of his

sentence.   He has therefore failed to show that this court has

savings clause jurisdiction over his § 2241 petition.          He has

also failed to show that he would suffer any prejudice if

required to refile his petition in the District of Montana.

Accordingly, the district judge should deny Bailey’s request to

transfer the instant petition and dismiss the petition for lack

of subject matter jurisdiction without prejudice to Bailey’s

ability to reraise his arguments in a § 2255 motion filed in the

District of Montana.

                              Conclusion

     For the foregoing reasons, the district judge should dismiss

Bailey’s § 2241 petition for lack of jurisdiction without



                                   12
         Case 1:20-cv-00540-JL Document 9 Filed 09/21/20 Page 13 of 13




prejudice to Bailey’s ability to file a § 2255 motion raising

similar arguments in the District of Montana.           Any objections to

this Report and Recommendation must be filed within fourteen

days of receipt of this notice.         See Fed. R. Civ. P. 72(b)(2).

Failure to file objections within the specified time waives the

right to appeal the District Court’s order.           See United States

v. De Jesus-Viera, 655 F.3d 52, 57 (1st Cir. 2011); Sch. Union

No. 37 v. United Nat’l Ins. Co., 617 F.3d 554, 564 (1st Cir.

2010).

                                       _______________________________
                                       Andrea K. Johnstone
                                       United States Magistrate Judge

September 18, 2020

cc:   Michael David Bailey, pro se
      Seth R. Aframe, Esq.




                                      13
